Citation Nr: 1824082	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-22 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Morales, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from March 1973 to May 1993, with his DD 214 indicating 6 years, 7 months, and 11 days of prior active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in February 2015. A transcript is of record.

This matter was previously before the Board in April 2015 and July 2017, on which occasions remands were ordered to accomplish additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this claim in July 2017 so that an addendum opinion could be obtained. See 7/26/2017, BVA Decision. The Board directed that the examiner provide an opine whether it was at least as likely as not that the Veteran's erectile dysfunction (ED) was caused by his service-connected non-Hodgkin's lymphoma or diabetes or had been aggravated by any service-connected disability, to include medication taken to treat such disabilities.

The Veteran underwent a VA examination in September 2017. The examiner stated that the Veteran has a history of ED with no known etiology. See 9/15/2017, C&P Examination - ED1, at p. 2. The examiner found that it would be mere speculation to conclude that his ED is due to lymphoma, hypertension, or diabetes. Id. The examiner stated he could not determine a baseline level of severity because there was "not enough medical evidence." Id.  Additionally, the examiner opined that the Veteran's ED was not aggravated beyond its natural progression because "there is no evidence to suggest aggravation of ED by any SC conditions." Id.

The Board finds the September 2017 examination to be inadequate. The examiner did not explain why it would be speculation to opine whether the Veteran's ED was caused by lymphoma, hypertension, or diabetes mellitus. There is further indication that the examiner did not adequately review the Veteran's file. The examiner stated that the Veteran was diagnosed with erectile dysfunction in 1985. See 9/15/2017, C&P Examination - ED2, at p. 1. Other VA examinations, and medical records, indicate that he was diagnosed in 2001. See 7/18/2016, C&P Examination - ED1, at p. 2; 5/28/2003, Medical Treatment Record - Non Government Facility, at p. 18.  Furthermore, the examiner attributed the Veteran's erectile dysfunction to erectile dysfunction. 9/15/2017, C&P Examination - ED2, at p. 3. 

When an examiner who is asked to render an opinion determines that he or she cannot do so without resorting to speculation, the Board may not rely on such an opinion unless the record in its entirety - including the examination and the opinion itself - show that "the examiner [did] not invoke the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts." Jones v. Shinseki, 23 Vet. App 383, 388-91 (2010). In other words, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion." Id. at 8.

"Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must be otherwise apparent in the Board's review of the evidence." Id. at 9. "In certain cases, no medical expert can assess the likelihood that a condition was due to an in-service event or disease, because information that could only been collected in service, or soon thereafter, is missing, or the time for obtaining other information has passed. Id. at 10. 

Consequently, the Board finds that an adequate examination or addendum and thorough medical opinion are necessary. 


Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records. All requests and responses for the records must be documented. If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.  

2. After associating any records with the claims file, request an addendum opinion as to the etiology of the Veteran's ED. An in-person examination is not required unless deemed necessary by the examiner. The examiner should be provided with and review the electronic claims file, including a copy of this Remand. The examiner should address the following: 

a) Is it at least as likely as not (50 percent or greater) that the Veteran's ED was caused by his service-connected disabilities? 

b) Is it at least as likely as not (50 percent or greater) that the Veteran's ED has been aggravated by any of his service-connected disabilities, to include due to any medications taken to treat such disabilities?

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation. 

A comprehensive rationale for all opinions must be provided. All pertinent evidence, including both lay and medical, should be considered. If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is so and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training). 

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


